Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 TOMA Integrity, Inc., and John Dial,                  Appeal from the 33rd District Court of
 Appellants                                            Burnet County, Texas (Tr. Ct. No. 47531).
                                                       Memorandum Opinion delivered by Chief
 No. 06-19-00005-CV         v.                         Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.
 Windermere Oaks Water Supply
 Corporation, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, TOMA Integrity, Inc., and John Dial, pay all costs of
this appeal.




                                                      RENDERED JUNE 21, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk